Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 1 of 11 PageID #: 3522



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION,             CIVIL ACTION NO. 5:18-CV-1526
   L.L.C.; AND BARBARA MARIE CAREY
   LOLLAR                                  DISTRICT JUDGE: S. MAURICE HICKS, JR.

   VERSUS                                  MAGISTRATE JUDGE: KAREN L. HAYES

   LUCKY FAMILY, L.L.C., ET AL.            JURY TRIAL DEMANDED


       LUCKY FAMILY, L.L.C.’S MEMORANDUM OF AUTHORITIES
                       IN RESPONSE TO THE
      MEMORANDUM FILED BY RONALD LOLLAR AND MAGNOLIA
               ISLAND PLANTATION [Document No. 107]
             IN OPPOSITION TO LUCKY FAMILY, L.L.C.’S
            RULE 56 MOTION FOR SUMMARY JUDGMENT
                      ON PROMISSORY NOTE




                                        OF COUNSEL:


                                        David M. Touchstone
                                        The Touchstone Law Firm
                                        Louisiana Bar Number 12874
                                        2708 Village Lane
                                        Bossier City, Louisiana 71112
                                        Phone: (318) 752-8080
                                        Facsimile: (318) 752-8426
                                        Email: dmtouchstone@firstcommercetitle.com

                                        COUNSEL FOR LUCKY FAMILY, L.L.C.
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 2 of 11 PageID #: 3523



            MAY IT PLEASE THE COURT:


            NOW INTO COURT, through undersigned counsel, comes LUCKY FAMILY, L.L.C.

   (hereafter “Lucky Family), which files this memorandum in response to the Opposition to Rule

   56 Motion Filed by Lucky Family, L.L.C. Against Ronald Lollar and Magnolia Island Plantation,

   L.L.C. For Summary Judgment on Promissory Note (Doc. No. 107).

            I.       INTRODUCTION

            In the Opposition Memo, Counterclaim Defendants attempt to plant seeds of doubt

   regarding Lucky Family’s entitlement to judgment on the Note through various obfuscatory

   tactics: masquerading questions of law and conclusory allegations as disputed factual issues,

   mischaracterizing Lucky Family’s arguments, and presenting the Court with absurd

   interpretations of case and statutory law, and the Note’s language.

            II.      REFUTATION OF THE COUNTERCLAIM DEFENDANTS’
                     ALLEGED “LIST OF GENUINE ISSUES OF FACT FOR TRIAL”

            The Opposition Memo sets forth a summation of its “factual disputes.” 1 These will be

   briefly addressed in corresponding order below:

   A.       This section contains both legal argument and conclusory allegations. 2 None of the

            material facts regarding the appraisal and sale are in dispute, as the actions of the Sheriff

            and the third appraiser are a matter of record. The letter from counsel for W.A. Lucky, III

            to the third appraiser, Patrick Lacour, is a matter of record, as is any correspondence

            between the Sheriff and Patrick Lacour. The questions of the validity of the sheriff’s sale,




   1
    See Doc. No. 107, at pages 2-3.
   2
    E.g. “The Sheriff failed in his duty to properly conduct the appraisal and sale of the Note [...] The Sheriff failed to
   appoint a third appraiser [...] The Lacour appraisal was fraught with errors.”

                                                                                                                         1
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 3 of 11 PageID #: 3524



              and whether the Sheriff fulfilled his duty under La. R.S. 13:4365, are properly before the

              Court to decide on summary judgment and will not serve to bar judgment on the Note. 3

   B.         The dispute over whether “Lucky Family is a true third-party purchaser of the Note” is

              likewise, a question of law. The documentary evidence regarding membership interest in

              Lucky Family is extensive, and both Vickie Lucky and William A. Lucky, III have given

              depositions as to their involvement and knowledge of the affairs of Lucky Family. Again,

              the Opposition Memo presents baked-in legal argument and advertises it as “factual

              dispute.” 4 Lucky Family has briefed this Court extensively as to why it was irrelevant

              whether Lucky Family was a third-party purchaser at the sheriff’s sale. 5 Again, these are

              purely questions of law, properly before the Court on summary judgment.

   C.         The Opposition Memo references the prepayment of the 2018 installment on the Note

              alleged as a defense by Mr. Lollar and Magnolia. This is another purely legal question. 6

   D.         Here, Mr. Lollar and Magnolia initially present their argument as to why Lucky Family is

              not entitled to Holder in Due Course (“HIDC”) status. This legal argument will be

              addressed later in this memorandum.

              III.     LAW AND ARGUMENT

                       1.      The Opposition Memo Misapplies Saxena



   3
     Further, Mr. Lollar and Magnolia bear the burden of showing that the sheriff’s sale was invalid. See Doc. No. 97-1
   at pages 4-8 for further argument and authority on this matter.
   4
     E.g. “Mr. and Mrs. Lucky were equally a judgment creditor as the Lucky I judgment was subject to the community
   property regime under Louisiana law [...] Louisiana prohibits one from utilizing an L.L.C. to avoid obligations
   they would otherwise owe.” (Doc. No. 107, p. 2) (emphasis added).
   5
       See Doc. No. 83-1 at pages 13-14; See Doc. No. 97-1 at pages 11-18.
   6
     Bafflingly, this section of the Opposition Memo presents a factual “[...] dispute of whether Magnolia received
   Constitutional notice of the seizure and sale of the Note.” It is a FACT that Magnolia received actual notice of the
   seizure and sale through its registered agent, J. Davis Powell.


                                                                                                                     2
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 4 of 11 PageID #: 3525



              The Opposition Memo misstates the position Lucky Family has taken regarding American

   Bank v. Saxena, 553 So. 2d 836 (La. 1989). Lucky Family did not argue that it is entitled to summary

   judgment on the Note merely by production of the instrument and proof of its signatures. Lucky

   Family presented Saxena and its progeny as authorities on burden of proof and presumption. Mr.

   Lollar and Magnolia have alleged payment as a defense. The line of cases presented by Lucky

   Family in Document No. 84-1 demonstrate, irrefutably, that under Louisiana law, once Lucky Family

   proved the validity of the Note’s signatures, the burden to prove any defense, including payment,

   shifted to Mr. Lollar and Magnolia. 7 The burden is on Mr. Lollar and Magnolia to prove the

   existence of an issue of triable fact. Nat'l Collegiate Student Loan Trust 2003-1 v. Thomas, 129

   So. 3d 1231, 1232, (La. App. 2nd Cir. 2013). They have not done so.

                       2.       The “Nullity” of the Sheriff’s Sale is Not an Issue of Triable Fact

              Here the Counterclaim Defendants merely re-argue their claims that the sheriff’s sale

   should be annulled. We have discussed this so much elsewhere that it serves no purpose to do so

   again. But this whole tack is wrong. The question of annulment is about who owns the Note.

   Ownership of the Note is irrelevant as to the failure to pay it under its terms. Magnolia paid

   neither Mrs. Lollar, nor Lucky Family the installments as they came due. The Note is in default.

                       3.       Mrs. Lollar’s Claim for “Restitution” Has Been Satisfied

              We have previously addressed this argument, in Document No. 83-1, at Pages 13-17, and

   in Document No. 97-1, at pages 11-21. Mrs. Lollar’s claim for “restitution” of the Note is not a



   7
       See, Pannagl v. Kelly, 142 So. 3d 70, 74 (La. 5th Cir. 2014):

          In American Bank v. Saxena, 553 So.2d 836 (La.1989), the Louisiana Supreme Court held that summary
          judgment is the appropriate procedural device to enforce a negotiable instrument when the defendant establishes
          no defense against enforcement. Once the plaintiff, the holder of a promissory note, proves the maker's
          signature, or the maker admits it, the holder has made out his case by mere production of the note and is
          entitled to recover in the absence of any further evidence. Once the plaintiff has met his burden of proof, the
          burden shifts to the defendant to prove the existence of a triable issue of fact. (citations omitted) (emphasis
          ours).

                                                                                                                       3
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 5 of 11 PageID #: 3526



   remedy permitted by Louisiana law and, further, Mrs. Lollar has surrendered this claim by

   demanding and receiving the proceeds of the sheriff’s sale.

                       4.       Lucky Family Was Not Used to “Circumvent” an Obligation

              Both memoranda filed by opposing counsel in response to Lucky Family (Doc. No. 105

   and Doc. No. 107) contain legal argument pertaining to a category of cases in the “veil-piercing”

   realm. These arguments are refuted herein.

              Mrs. Lollar, Mr. Lollar, and Magnolia attempt to convince the Court to disregard the

   juridical personality of Lucky Family in order to retroactively show that the Note was not

   purchased by a third party at the Sheriff’s sale and should be restored to Mrs. Lollar based on the

   reversal of Lucky-Carr I. We have addressed on several occasions that the law specifically and

   emphatically denies this relief, and it is thus irrelevant whether or not Lucky Family was a third

   party. All of the cases cited by Mr. Lollar and Magnolia can be distinguished from the present

   case. In Keller v. Haas, 202 La. 486, (La. 1943), a co-owner attempted to circumvent his

   obligation of allowing a fellow co-owner to redeem a tax sale interest by transferring the interest

   he purchased to a corporation in which he was the sole shareholder. The right to redeem an

   interest lost at tax sale was not codified at the time, 8 but is now a statutorily protected right. The

   Louisiana Supreme Court disallowed the corporation’s ownership interest, and stated that:

              It is well settled that where an individual forms a corporation of which he is the
              sole and only stockholder or owns such control of the stock that the act of the
              corporation is his own, then he may not use the screen of corporate entity to
              absolve himself from responsibility.

   Id. at 492.

   8
       Keller, 202 La. 486, at 491:

           These other co-owners have a right to require their co-owner to make them title in the proportion of their
           former co-ownership; but this right is not founded upon any codal provision, but on mere equitable
           considerations, and, such being the case, must be exercised within a reasonable time or it will be lost.
           (emphasis ours)

                                                                                                                   4
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 6 of 11 PageID #: 3527




          In Glazer v. Comm'n on Ethics for Pub. Employees, 431 So. 2d 752 (La. 1983), a public

   employee was statutorily prohibited from engaging in certain business activity, but attempted to

   circumvent that prohibition by using a wholly-owned corporation. The Louisiana Supreme Court

   held that the corporate form could not be used to used to circumvent the employee’s ethical and

   legal obligations, and stated:

          If any general rule can be laid down in the present state of authority, it is that a
          corporation will be looked upon as a legal entity as a general rule and until
          sufficient reason to the contrary appears, but when the notion of legal entity is
          used to defeat public convenience, justify wrong, protect fraud, or defend crime,
          the law will regard the corporation as an association of persons.

   Id. at 758. (emphasis ours)

   The Louisiana Second Circuit addressed another of these “circumvention” cases in Tealwood

   Props., LLC v. Succ’n of Graves, 64 So.3d 397 (La. App. 2nd Cir. 2011). The court analyzed

   Keller, Glazer, and other commentary, and ruled that vendors could not escape a cause of action

   for breach of their contractual obligations under a warranty deed in which they had knowledge

   that their wholly-owned corporation held a mineral servitude on the subject property. Citing

   Glenn G. Morris, Piercing the Corporate Veil in Louisiana, 52 La. L. Rev. 271 (1991), the

   Tealwood Court stated:

          [...] in the circumvention type of case the court is being asked to disregard the
          separate existence of a corporation in order to prevent the shareholder of the
          corporation from getting around some restriction on his own freedom of action.

   Tealwood, 64 So. 3d 397, 406.

   All of the cases cited by Mr. Lollar and Magnolia share a common thread— natural persons

   intentionally using a corporate entity to circumvent a pre-existing obligation or restriction

   (whether arising from contract, statutory law, or equitable principles) to “get around some

   restriction of his own freedom of action.”

                                                                                                 5
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 7 of 11 PageID #: 3528



          Where was the restriction on Vickie Lucky’s freedom of action? What obligation was she

   under when she (via Lucky Family) purchased the Note at Sheriff’s sale? There was no contract

   or statute in place which would restrict her from personally taking the very same action. She

   purchased a Note at sheriff’s sale using an entity which had long since been formed to facilitate

   commercial transactions. She did not, as the Glazer Court phrased it, use Lucky Family to “[...]

   defeat public convenience, justify wrong, protect fraud, or defend crime [...]” Glazer, 431 So. 2d

   752, 758. She did not “[...] use the screen of corporate entity to absolve [her]self from

   responsibility.” Keller, 202 La. 486, 492. At the time of the sheriff’s sale, October 24, 2018, the

   Louisiana Second Circuit Court of Appeals had not even ruled. No Lucky Family member had

   the slightest idea that the judgment supporting the sheriff’s sale would be overturned. How then

   could there be a public policy violation by Vickie Lucky or Lucky Family?

          Further, Lucky Family cannot be an alter ego of Vickie Lucky; Lucky Family has four

   members. Any of those four members would be within his or her rights if they had purchased the

   Note at the sheriff’s sale— this fact pattern clearly does not resemble a “circumvention case” and

   this Court should continue to treat Lucky Family as a juridical person distinct from Vickie Lucky

   and third-party purchaser. By no stretch is Lucky Family assimilable to William A. Lucky, III.

                  5.     Magnolia Remains in Default

                         a.      Lucky Family is entitled to rights of a Holder in Due Course

          The portion of the Opposition Memo which addresses the laws on commercial paper

   contains more straw men than Lucky Family has space here to address, on top of twisting and

   mischaracterizing Lucky Family’s arguments until they’re unrecognizable. The simplicity of

   Lucky Family’s argument by comparison gives some indication of whose side the law is on.

   There are two links in Lucky Family’s chain of reasoning: (1) Mrs. Lollar was a HIDC of the



                                                                                                    6
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 8 of 11 PageID #: 3529



   Note when she received it from Mr. Lollar, and (2) Lucky Family obtained the rights of its

   predecessor in interest at the sheriff’s sale pursuant to La. R.S. § 10:3-302(c). 9 The Opposition

   Memo goes to great lengths to break the first link, even completely misstating the law in some

   instances. For instance, the Opposition Memo cites Courtesy Fin. Servs., Inc. v. Hughes, 424 So.

   2d 1172 (La. App. 1st Cir. 1982) to stand for the proposition that “Mrs. Lollar’s status as original

   payee means she cannot acquire HIDC status absent acquisition of the note through an

   intermediary (i.e., a “remitter”), which did not occur here.” 10 This is incorrect; Hughes explicitly

   states that a payee may be a HIDC if it otherwise meets the requirements for HIDC status, but is

   not automatically entitled to HIDC status. 11

              The Opposition Memo further argues that Mrs. Lollar “obviously cannot be an HIDC

   with respect to her own claim for restitution or Magnolia’s defenses.” 12 Learning of a defense

   after one has already taken an instrument for value, in good faith, and without knowledge does

   not strip one of HIDC status; that would entirely defeat the purpose of the law! Absent

   extraordinary proficiency with a crystal ball, Mrs. Lollar could not have had knowledge of the

   future claims against her when she took the instrument from Mr. Lollar. The Counterclaim



   9
    La. R.S. § 10:3-302(c) states: “Except to the extent a transferor or predecessor in interest has rights as a holder in
   due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or
   by purchase in an execution, bankruptcy, or creditor’s sale or similar proceeding, [...]”

   See also § 10:3-302 Comment 5 which states: “Subsection (c) is based on former Section 3-302(3). Like former
   Section 3-302(3), subsection (c) is intended to state existing case law. It covers a few situations in which the
   purchaser takes an instrument under unusual circumstances. The purchaser is treated as a successor in interest to the
   prior holder and can acquire no better rights. But if the prior holder was a holder in due course, the purchaser
   obtains rights of a holder in due course. (emphasis ours)
   10
      See Doc. No. 107, P. 15.
   11
      “In order for a payee to be a holder in due course, all of the basic requirements must be met. A holder in due
   course is a holder who takes the instrument (1) for value, (2) in good faith, and (3) without notice that the instrument
   is overdue or has been dishonored or of any defense or claim affecting the instrument. La. R.S. 10:3-302. Thus, a
   payee who is an immediate party to the transaction is not automatically entitled to holder in due course status.”
   12
        See Doc. No. 107, P. 16.


                                                                                                                         7
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 9 of 11 PageID #: 3530



   Defendants also argue that Lucky Family cannot become a holder without indorsement; this is

   nonsense. La. R.S. § 10:3-201 explicitly defines “negotiation” as a transfer of possession,

   whether voluntary or involuntary, of an instrument by a person other than the issuer to a person

   who thereby becomes its holder. If all negotiations required indorsement, then the “involuntary”

   part of 10:3-201 would not exist, nor would 10:3-302(c).

           Further, the Opposition Memo suggests that Lucky Family is asserting rights as a HIDC

   to shield itself from claims of Mrs. Lollar. 13 Lucky Family has never asserted HIDC status as a

   defense to any claim of Mrs. Lollar; Lucky Family asserted, and maintains that it is entitled to

   the HIDC status under R.S. § 10:3-302(c), and thus is not subject to the defense of discharge

   offered by Mr. Lollar and Magnolia since it took the instrument without knowledge of the eight

   prepayments. This brings us to the issue of the legal effects of the prepayments. 14

                             b.       Counterclaim Defendants Have Misinterpreted the Note’s
                                      Prepayment Provision

           The Note’s prepayment provision states as follows:

           Maker may prepay all or any portion of the principal due under this Note without
           penalty. If the note is prepaid in part, the prepayment amount will be applied to
           the installments due under the note in inverse order of maturity.

   The Opposition Memo bends over backwards to find ANY possible interpretation which would

   allow the series of checks at Doc. No. 107-2 to satisfy the 2018 installment; there is none. The

   Opposition Memo states: “There is no indication that Magnolia was pre-paying principal under

   the Note.” The prepayment provision clearly allows prepayment of principal ONLY, thus the

   13
     See Doc. No. 107, P. 15: “Any HIDC status held by Mrs. Lollar could not be bootstrapped into giving Lucky
   Family HIDC against Mrs. Lollar's own claims for restitution or rescission of her forced transfer to Lucky Family,
   which arose after Mrs. Lollar could have been a HIDC.”
   14
      Throughout these proceedings, Magnolia has claimed entitlement to “equitable restitution.” It seems if they were
   truly concerned with equitable considerations, Magnolia, having knowledge that they had allegedly already made
   payments on the Note, and being represented at the sheriff’s sale through its registered agent and legal counsel, J.
   Davis Powell, would have announced prior to the sheriff’s sale for the benefit of any potential bidders that a
   prepayment had already been made to the Note’s previous holder.

                                                                                                                     8
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 10 of 11 PageID #: 3531



   eight prepayments cannot be imputed to satisfy the interest due on the November 2, 2018

   payment. Further, the provision explicitly declares that prepayments are to be applied to

   installments in “inverse order of maturity.” The Counterclaim Defendants never even attempt an

   explanation as to the meaning of the words “inverse order of maturity.” The only reasonable

   interpretation of this provision is that prepayments are to be entirely applied to reduce the

   principal on the final balloon payment, due on November 2, 2022.

                         c.      The Letter from Lucky Family’s Counsel is Legally Irrelevant

          Counterclaim Defendants have attached as Exhibit 6 to the Opposition Memo a letter

   from undersigned counsel for Lucky Family regarding Magnolia’s alleged tender of the 2019

   installment payment under the heading “Lucky Family Refused Unconditional Tender Of The

   2019 Payment.” A more accurate statement would be that Lucky Family required unconditional

   payment. It is and has been the position of Lucky Family throughout these proceedings that the

   Note is in default, and the entirety of the balance accelerated. The letter merely informed

   Magnolia that this was still our position, and we would accept payment in whatever amount

   Magnolia wished, but this would not serve to “cure” its default on the Note.

                  6.     Lucky Family is Entitled to Attorneys’ Fees

          A provision for attorneys’ fees is included in the Note. It reads:

          Upon such Event of Default, this Note may be placed in the hands of an attorney
          for collection, and if suit is filed hereon, Maker agrees and is to pay, to Payee or
          any holder, a reasonable attorneys’ or collection fee not to exceed five percent
          (5%) of the principal amount of the Note.

   Accordingly, Lucky Family is owed reasonable attorneys’ fees in the amount of five percent

   (5%) of the principal amount of the Note.




                                                                                                 9
Case 5:18-cv-01526-SMH-KLH Document 113 Filed 01/27/20 Page 11 of 11 PageID #: 3532



                                         III.    CONCLUSION

            This Court should grant judgment in favor of Lucky Family, L.L.C. and against Ronald W.

   Lollar and Magnolia Island Plantation, L.L.C., a Louisiana limited liability company, in solido, in the

   principal amount of $1,730,000, with interest at the rate of four percent (4%) per annum thereon from

   November 1, 2017, until paid, and five percent (5%) on said principal and interest as attorney fees,

   plus all costs of court.




                                                     Respectfully submitted,
                                                     The Touchstone Law Firm

                                                 By: /s/ David M. Touchstone__________________
                                                     David M. Touchstone
                                                     Louisiana Bar Number 12874
                                                     2708 Village Lane
                                                     Bossier City, Louisiana 71112
                                                     Phone: (318) 752-8080
                                                     Facsimile: (318) 752-8426
                                                     Email: dmtouchstone@firstcommercetitle.com

                                                      COUNSEL FOR LUCKY FAMILY, L.L.C.




                                             CERTIFICATE

           I HEREBY CERTIFY that, on January 27, 2020, I electronically filed the foregoing with

   the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to

   all CM/ECF participants by operation of the Court’s electronic filing system.

                                         /s/ David M. Touchstone
                                              OF COUNSEL


                                                                                                       10
